Citation Nr: 1107613	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable initial rating for an anal fistula.

[The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include, but not limited to, major 
depressive disorder and posttraumatic stress disorder, will be 
addressed in a separate, contemporaneous decision.]


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active service from May 1958 to May 1960.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 


FINDING OF FACT

The Veteran's service-connected anal fistula is manifested by 
pain, swelling, and constant slight or occasional moderate 
leakage.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no more, for 
an anal fistula have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to a compensable evaluation 
for an anal fistula arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Once service connection is granted, a claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's service treatment records and 
his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA 
examination in October 2008.  The examiner took into account the 
Veteran's statements and relevant treatment records, which 
allowed for a fully-informed evaluation of the claimed 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
As such, the Board finds that the Veteran was afforded a VA 
examination that was adequate for rating purposes.  Id.  
Additionally, in October 2010, the Veteran submitted a statement 
regarding his anal fistula symptoms since 1959.  This statement 
was submitted with a contemporaneous waiver of RO review and, 
thus, will be considered herein.  See 38 C.F.R. § 19.37, 20.1304 
(2010).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from May 1958 to 
May 1960.  In March 2004, the Veteran submitted a claim of 
entitlement to service connection for an anal fistula.  In 
January 2008, this claim was granted and a noncompensable rating 
was assigned thereto, effective March 23, 2006.  See 38 C.F.R. 
§ 3.400 (2010).  The Veteran perfected an appeal of this 
decision, seeking a compensable initial evaluation for his 
service-connected anal fistula.  The claim has been certified to 
the Board for appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial 
disability rating following the award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, 
evidence contemporaneous with the claim and the rating decision 
that granted service connection is most probative of the degree 
of disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later evidence 
indicates that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.


In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in all 
cases that the findings be sufficiently characteristic as to 
identify the disease and the resulting disability, and above all, 
to coordinate the impairment of function with the rating.  38 
C.F.R. § 4.21 (2010).  Therefore, the Board will consider the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).

Diagnostic Code 7335 provides that fistulae of the anus are to be 
rated under Diagnostic Code 7332, which concerns impairment of 
sphincter control.  Pursuant to Diagnostic Code 7332, healed or 
slight impairment of sphincter control, without leakage, is rated 
noncompensably (0 percent) disabling.  Constant slight or 
occasional moderate leakage is rated 10 percent disabling.  
Occasional involuntary bowel movements, necessitating wearing of 
pad, are rated 30 percent disabling.  Extensive leakage and 
fairly frequent involuntary bowel movements are rated 60 percent 
disabling.  Complete loss of sphincter control is rated 100 
percent disabling.  38 C.F.R. § 4.114.

In September 1998, the Veteran underwent a surgical procedure to 
repair an anal fistula.  In November 1998, the Veteran complained 
of drainage; he was encouraged to follow-up with his surgeon if 
such drainage continued.

In September 2000, the Veteran underwent a colonoscopy and had 2 
skin tags removed.  It was noted that the Veteran had "long 
history" of a perianal fistula, "exiting to the left of his 
anus."  A digital rectal examination did not reveal any 
abnormalities.  The doctor stated that it was difficult to see 
the opening of the fistula.  No abnormalities were visualized in 
the Veteran's gastrointestinal tract, but it was recommended that 
he undergo another colonoscopy in a few years.

In August 2006, the Veteran submitted a statement describing an 
incident wherein he went to the hospital laying on his stomach 
because he could not sit down due to an anal fistula.  At the 
hospital, his anal fistula was lanced and "packed."  He claimed 
that swelling and bleeding occurred every month, but to a lesser 
degree than he experienced leading up to this hospitalization.

In October 2008, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected anal fistula.  
The Veteran reported experiencing problems with a small 
"blister" in his anal area in 1959.  At that time, the 
"blister" was lanced and drained, and the Veteran was provided 
with an unknown cream, which he reported no longer using.  In 
2003, the Veteran reported that the anal fistula was lanced 
again.  Thereafter, he reported "some" drainage of brownish 
liquid and an occasional "spot" of blood.  The Veteran denied 
anal itching; tenesmus; fecal incontinence beyond "some" 
drainage; involuntary bowel movements; hemorrhoids; and 
thrombosis of a hemorrhoid.  He endorsed occasional diarrhea; 
pain; swelling; and "some" drainage, including spots of blood, 
that occasionally required the use of a pad.  The Veteran denied 
then current treatment other than occasionally taking a "sitz" 
bath when there is some drainage.  He denied a history of trauma 
to the rectum or anus; hospitalizations for fistula treatment; 
obstetrical injury affecting the rectum or anus; and rectal 
prolapses.  There was no infection, except for occasional 
infections of the fistula, and no proctitis or neoplasm.  Upon 
physical examination, the examiner discovered and described a 
scar.  In the area of the scar, the examiner found an active 
fistula, which was responsible for a spot of blood on the 
Veteran's clothing.  The Veteran's prostate was normal.  The 
diagnoses were fistula en ano and scar from previous lancing.

In October 2010, the Veteran submitted a statement wherein he 
asserted that his anal fistula had been "leaking since 1959 or 
so."  He stated that he was treated by many civilian doctors 
since 1959, but was never offered a treatment solution until 
recently.

In October 2010, the Veteran testified at a Board hearing about 
the symptoms associated with his service-connected anal fistula.  
Specifically, the Veteran reiterated his contention that his anal 
fistula has leaked since 1959.  He also testified that his anal 
fistula "festered" to the point of being uncomfortable about 
every week.  The Veteran self-treated the anal fistula by 
squeezing it while in the shower, which he said was very painful.  
After the Veteran would do this, he testified that he was unable 
to sit, but was instead forced to lay on his right side.  He said 
that his spouse regularly washed blood and other stains from his 
clothing due to leakage from the anal fistula.  He also said 
symptoms associated with his anal fistula were a weekly problem, 
and that he required medical treatment once or twice a year on 
average.  He denied problems standing, but endorsed difficulties 
with sitting and walking.

The evidence of record demonstrated that the Veteran's service-
connected anal fistula was manifested by subjective reports of 
pain, swelling, and drainage of both fecal matter and blood.  The 
Veteran's statements are competent evidence of his observable 
symptoms, to include leakage.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board finds the Veteran's reported symptoms were 
largely confirmed by objective medical findings of some degree of 
leakage and, thus, support a 10 percent rating pursuant to 
Diagnostic Codes 7335 and 7332.  The Veteran's reports and the 
medical evidence demonstrated a disability picture that more 
nearly approximated constant slight or occasional moderate 
leakage from his anal fistula.  The Board finds that such rating 
is warranted for the entire period under consideration in this 
appeal.  Fenderson, 12 Vet. App. at 126.  The Veteran did not 
claim and the evidence of record did not support finding that his 
service-connected anal fistula was manifested by occasional 
involuntary bowel movements, necessitating wearing of pad.  As 
such, a rating in excess of 30 percent for his anal fistula is 
not warranted for any period during the pendency of this appeal.  
38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate, a task performed 
either by the RO or the Board.  Id.; see also Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected anal fistula with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 10 percent 
rating inadequate.  The Veteran's service-connected anal fistula 
is evaluated as a digestive system disability, the criteria of 
which is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by this disability.  
Id.; see also 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335.  
The Veteran's anal fistula was productive of pain, swelling, and 
constant slight or occasional moderate leakage.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's experiences 
more nearly approximated the disability picture represented by a 
10 percent disability rating.  A rating in excess of that is 
provided for certain manifestations of anal fistula, but the 
medical evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7332, 7335; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an evaluation in excess of that already 
assigned throughout the pendency of this appeal, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial 10 percent rating, but no more, for an anal fistula, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


